DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments see pages 5-6 of Applicant’s Remarks, filed 12/06/2021, with respect to Claims 1-11 have been fully considered and are persuasive. The rejection of claims 1-11 has been withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites , inter alia,  a control device configured to control a usable range of an SOC of the power storage device in association with time, when the power supply device is connected to a power facility provided outside the vehicle, wherein the power storage device is configured to receive power such that the SOC of the power storage device exceeds an upper limit of the usable range until the SOC of the power storage device exceeds the upper limit of the usable range for a predetermined time, wherein the predetermined time is set by the control device in advance of the SOC exceeding the upper limit and the predetermined time begins when the SOC of the power storage device exceeds the upper limit of the usable range. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 10 recites, inter alia, a control device configured to control a usable range of an SOC of the power storage device in association with time, when the power supply device is connected to a power facility provided outside the vehicle, and the terminal device includes a setting device configured to allow a user to set the usable range, and a communication device configured to transmit, to the vehicle, the usable range set by the user in the setting device, the power storage device is configured to receive power such that the SOC of the power storage device exceeds an upper limit of the usable range until the SOC of the power storage device exceeds the upper limit of the usable range for a predetermined time, wherein the predetermined time is set by the control device in advance of the SOC exceeding the upper limit and the predetermined time begins when the SOC of the power storage device exceeds the upper limit of the usable range. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859